     Case 2:19-cv-01530-RFB-BNW Document 15 Filed 07/20/21 Page 1 of 3




 1

 2

 3                                 UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                     ***
 6    Brittany Robinson,                                     Case No. 2:19-cv-01530-RFB-BNW
 7                            Plaintiff,
                                                             Screening Order
 8          v.
 9    Universal Health Services, Inc.,
10                            Defendant.
11

12           Before the court is Plaintiff Brittany Robinson’s Amended Complaint. ECF No. 14. It

13   appears Plaintiff is attempting to bring a retaliation claim against Universal Health Services. She

14   alleges that she was harassed while working for Universal Health Services and brought this to the

15   attention of Human Resources on April 3, 2018. She explains that on that same date her position

16   was posted online and that she was eventually terminated on May 18, 2018.

17   I.      ANALYSIS

18           A.      Screening standard

19           In screening the complaint, a court must identify cognizable claims and dismiss claims

20   that are frivolous, malicious, fail to state a claim on which relief may be granted, or seek

21   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).

22   Dismissal for failure to state a claim under § 1915(e)(2) incorporates the standard for failure to

23   state a claim under Federal Rule of Civil Procedure 12(b)(6). Watison v. Carter, 668 F.3d 1108,

24   1112 (9th Cir. 2012).

25           To survive § 1915 review, a complaint must “contain sufficient factual matter, accepted as

26   true, to state a claim to relief that is plausible on its face.” See Ashcroft v. Iqbal, 556 U.S. 662,

27   678 (2009). The court liberally construes pro se complaints and may only dismiss them “if it

28   appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which
     Case 2:19-cv-01530-RFB-BNW Document 15 Filed 07/20/21 Page 2 of 3




 1   would entitle him to relief.” Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014) (quoting Iqbal,

 2   556 U.S. at 678). In considering whether the complaint is sufficient to state a claim, all

 3   allegations of material fact are taken as true and construed in the light most favorable to the

 4   plaintiff. Wyler Summit P’ship v. Turner Broad. Sys. Inc., 135 F.3d 658, 661 (9th Cir. 1998)

 5   (citation omitted).

 6          Although the standard under Rule 12(b)(6) does not require detailed factual allegations, a

 7   plaintiff must provide more than mere labels and conclusions. Bell Atlantic Corp. v. Twombly,

 8   550 U.S. 544, 555 (2007). A formulaic recitation of the elements of a cause of action is

 9   insufficient. Id. Unless it is clear the complaint’s deficiencies could not be cured through

10   amendment, a pro se plaintiff should be given leave to amend the complaint with notice regarding

11   the complaint’s deficiencies. Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995).

12          B.      Screening the complaint

13          Title VII prohibits employers from discriminating against an employee because that

14   employee “has opposed any practice made an unlawful employment practice by this subchapter,

15   or because he has made a charge, testified, assisted, or participated in any manner in an

16   investigation, proceeding, or hearing under this subchapter.” 42 U.S.C. § 2000e–3(a). To make

17   out a prima facie case of retaliation, an employee must show that (1) he engaged in a protected

18   activity; (2) his employer subjected him to an adverse employment action; and (3) a causal link

19   exists between the protected activity and the adverse action. See Steiner v. Showboat Operating

20   Co., 25 F.3d 1459, 1464 (9th Cir.1994).

21          Here, Plaintiff sufficiently explains that she reported harassing conduct to Human

22   Resources on April 3, 2018, thus meeting the first element. She also claims she was terminated,

23   which meets the second element. Lastly, she explains that the same day she complained to Human

24   Resources her job was posted online and she was terminated a few weeks later. This also suffices

25   for purposes of the last element.

26          IT IS THEREFORE ORDERED that Plaintiff may proceed with the single retaliation

27   claim against Universal Health Services set forth in her Amended Complaint (ECF No. 14).

28


                                                  Page 2 of 3
     Case 2:19-cv-01530-RFB-BNW Document 15 Filed 07/20/21 Page 3 of 3




 1          IT IS FURTHER ORDERED that the Clerk of Court must send Plaintiff one blank copy

 2   of form USM-285.

 3          IT IS FURTHER ORDERED that Plaintiff shall have until August 20, 2021, to fill out

 4   and file the required USM-285 form. On the form, Plaintiff must fill in defendant’s last-known

 5   address so that the defendant may be served.

 6          IT IS FURTHER ORDERED that the Clerk of Court is directed to issue summons to the

 7   defendant using the address Plaintiff provides on the filed USM-285 form.

 8          IT IS FURTHER ORDERED that the Clerk of Court serve a copy of this order, the

 9   issued summons, the filed USM-285 form, and the operative complaint (ECF No. 14) on the U.S.

10   Marshals Service for purposes of effecting service.

11          IT IS FURTHER ORDERED that upon receipt of this order, the summons, the USM-

12   285 form, and the operative complaint, the U.S. Marshal shall attempt service upon defendant

13   pursuant to Fed. R. Civ. P. 4(c)(3).

14          DATED: July 20, 2021.

15
                                                           Brenda Weksler
16                                                         United States Magistrate Judge
17

18

19

20

21

22

23

24

25

26
27

28


                                                Page 3 of 3
